Citation Nr: 1603808	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.
 
3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the claims file was subsequently transferred to the RO in Winston-Salem, North Carolina.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

This case was before the Board in October 2014 when it was remanded for additional development.

This case was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

As noted by the Board in October 2014, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities.  See statement received in April 2011 and VA Form 21-8940 received in June 2015.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  A chronic disability of the cervical spine was not shown in service; arthritis of the cervical spine was not diagnosed within one year of service discharge; and the preponderance of the evidence is against a finding that the Veteran's current cervical spine disability is related to any event, injury, or disease during service.
 
2.  A chronic disability of the lumbar spine was not present in service; arthritis of the lumbar spine was not diagnosed within one year of service discharge; and the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability is related to any event, injury, or disease during service.

3.  Carpal tunnel syndrome was not present in service; and the preponderance of the evidence is against a finding that the Veteran's current carpal tunnel syndrome is related to any event, injury, or disease during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 
 
2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in March 2010, prior to the initial adjudication of the claims in September 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Available service treatment records (STRs) and identified, available post-service treatment records (to include VA, private and Social Security Administration records) were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Most recently, as directed by the October 2014 Board remand, San Diego VA treatment records dated from 1994 to 1999 were obtained.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Veteran was afforded the appropriate VA examination for his cervical spine and lumbar spine claims in July 2010.  The Board finds that the VA examination is adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As directed by the October 2014 Board remand, the Veteran was afforded the appropriate VA examination for his carpal tunnel syndrome in January 2015.  This examination was also adequate.  See Barr, supra.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries, supra.

Discussion of the Veteran's May 2013 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked about the nature and etiology of his claimed cervical spine disability, lumbar spine disability and carpal tunnel syndrome.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see also Walker, supra. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with all of the other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III.  Factual Background and Analysis

The Veteran contends, in essence, that he has had back and neck pain, and symptoms of carpal tunnel syndrome, since service.  Specifically, he maintains that he injured his neck and back when he fell from a ladder in 1972, and has worsening pain since that time.  He also maintains that his repetitive use of tools as a machinery technician for many years in service caused him to develop carpal tunnel syndrome.  See May 2013 hearing transcript.

STRs, including a November 1984 separation examination report, are negative for complaints or findings related to a cervical spine disability or carpal tunnel syndrome.  STRs show that the Veteran sought treatment for back pain on two occasions during service.  In March 1981 he complained that he hurt his upper back while lifting.  In November 1981 he complained of lower right-sided tenderness after lifting.  No chronic low back disability was indicated.  Although the Veteran was seen for various other physical complaints during the remainder of his service, STRs do not indicate any further complaints pertaining to the low back.  A November 1984 separation examination report notes that examination of the spine revealed that it was clinically normal.  

Following service, the Veteran's claims for compensation received in December 1984, June 1990, July 2001, July 2002, March 2008 and February 2009 were silent as to any mention of neck disability, low back disability, or carpal tunnel syndrome. 

Post-service treatment records are silent as to complaints or findings of cervical spine disability, lumbar spine disability, or carpal tunnel syndrome until 2009.  An April 2009 VA treatment record notes that the Veteran was seen with complaints of neck pain.  He stated that the pain had been present for two weeks and denied any injury to his neck.  The assessment was neck pain/muscle strain.  April 2009 VA X-ray studies revealed degenerative changes of the mid and lower cervical spine.  A June 2009 VA MRI study revealed multilevel degenerative changes with mild acquired stenosis at C3-4, C4 5 and C5 6.  

June 2009 VA treatment records note the Veteran's complaints of sensory changes in both hands.  The Veteran also complained of progressive numbness and tingling of the 1st through 4th digit finger tips bilaterally.  He reported that the pain sometimes awakened him at night; he had to shake his hands for relief of the symptoms.  EMG and nerve conduction studies were abnormal; results indicated electrodiagnostic evidence of bilateral median mononeuropathies at the wrist (carpal tunnel syndrome), moderate seventy on the right and mild to moderate on the left.  The Veteran was treated with cortisone injections.

October 2009 VA X ray studies revealed minimal anterior spurring at L5-S1 with an impression of essentially normal lumbosacral spine.  An October 2009 VA MRI study revealed a small central right paracentral disc protrusion with annular tear at L5 S1 impinging right S1 nerve root.

The instant service connection claim was received in March 2010.

A July 2010 VA spine examination report notes the Veteran's complaints of back pain on and off since the 1980's and daily neck pain.  The examiner noted that STRs showed complaints of back strain after lifting on two occasions in 1981, but nothing subsequent to those occasions, to include at separation.  The examiner also noted the Veteran's report of falling from a ladder in service, which resulted in some back discomfort.  After reviewing the claims file and examining the Veteran, the examiner diagnosed cervical degenerative disc disease and lumbar degenerative disc disease with disc protrusion L5 S1.  The examiner opined that the Veteran's neck and back disabilities are not related to his military service, to include the back complaints noted therein.  In this regard, the examiner noted that only two incidents were documented and on separation examination the Veteran had no further complaints.  In addition, separation examination showed that the spine was clinically normal.

A January 2015 VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) report notes the Veteran's complaints of numbness and tingling in his hands due to repetitive tool use in service.  After reviewing the claims file and examining the Veteran, the examiner diagnosed bilateral carpal tunnel syndrome.  The examiner opined that the Veteran's carpal tunnel syndrome was less likely than not (less than 50% probability) incurred in or caused by service, to include repetitive tool use therein.  The examiner noted that the Veteran was a mechanic for four years in service, and STRs are negative for any complaints related to his wrists.  Moreover, there is no medical evidence of any such complaints until 2009.  The examiner stated that carpal tunnel first noted more than 25 years after service "cannot be connected to his military service." 

A.  Cervical and Lumbar Spine Disabilities

The medical evidence of record shows that cervical spine and lumbar spine disabilities have been diagnosed.  However, while the Veteran's STRs confirm his claimed treatment for back complaints on two occasions in 1981, they are silent for any complaints of findings of any subsequent low back complaints or any diagnosis of chronic lumbar spine disability.  Moreover, the STRs are negative for any complaints or findings of cervical spine disability.

The first medical evidence of chronic cervical spine and lumbar spine disabilities is nearly 25 years after service, in 2009.  Indeed, while not outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Put another way, there is no evidence of a chronic cervical spine disability or lumbar spine disability, or the diagnosis of a degenerative process of the spine (perhaps arthritis), until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a) or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309. 

Indeed, the Veteran's current assertion of chronic neck and low back disabilities since service is weakened by the lack of supporting corroborative evidence of continuity of symptoms.  Reference is specifically made to the Veteran's 1984, 1990, 2001, 2002, 2008 and 2009 VA compensation claims wherein he did not identify these disabilities of the spine.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Clearly, the Veteran had no problem asserting other medical complaints in those claims.  The Veteran's failure to report any complaints of neck or low back disabilities is persuasive evidence that he was not then experiencing any such problems and outweighs his present recollection to the contrary.

As to the etiology of current cervical spine and lumbar spine disabilities, the Board finds that the 2010 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's history of in-service treatment for back pain in 1981 and his stated contentions.  After considering the evidence of record, the VA examiner opined that the Veteran's cervical and lumbar spine disabilities were less likely than not incurred in or caused by service, to include the strain treated in 1981 and any allegations of a fall from a ladder.  The VA examiner's references to specific evidence such as a normal spine examination at the time of service separation make for a persuasive rationale.  There is no medical opinion to the contrary.

The Board has not overlooked the Veteran's statements in support of his claim.  There is little question that the Veteran was seen with back complaints during service.  Such is documented in the record. Consideration has also been given to the Veteran's contentions that he has essentially experienced neck and low back pain since service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The fact that there is no diagnosis of neck or low back disability until 2009 does not necessarily go against the Veteran's claim.  However, and rather crucially, a VA examiner determined that the Veteran's history of chronic cervical and lumbar spine pain since service was not related to his current diagnoses of cervical and lumbar spine disabilities.  Rationale was again provided.  Thus, element (3) of the Savage analysis has not been met.

B.  Bilateral Carpal Tunnel Syndrome

The medical evidence of record shows that carpal tunnel syndrome been diagnosed.  However, the Veteran's STRs are negative for any complaints or findings of carpal tunnel syndrome.

The first medical evidence of carpal tunnel syndrome is nearly 25 years after service, in 2009.  Indeed, while not outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.  Put another way, there is no evidence of carpal tunnel syndrome until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a). 

Indeed, the Veteran's current assertion of experiencing carpal tunnel syndrome since service is weakened by the lack of supporting corroborative evidence.  Reference is made to the Veteran's 1984, 1990, 2001, 2002, 2008 and 2009 VA compensation claims wherein he did not identify carpal tunnel syndrome.  See AZ, supra.  Clearly, the Veteran had no problem asserting other medical complaints in those claims.  The Veteran's failure to report any complaints of carpal tunnel syndrome is persuasive evidence that he was not then experiencing any such problems and outweighs his more current recollection to the contrary.

As to the etiology of carpal tunnel syndrome, the Board finds that the 2015 VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiner considered the Veteran's contentions of repetitive tool use affecting his wrists.  After considering evidence of record, the VA examiner opined that the Veteran's carpal tunnel syndrome was less likely than not incurred in or caused by service, to include any repetitive tool use therein.  The VA examiner's references to specific evidence such as the Veteran's relatively short length of time serving as a mechanic in the military make for persuasive rationale.  There is no medical opinion to the contrary.

C.  Conclusion

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnoses of a cervical spine disability, lumbar spine disability and carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying/diagnosing the presence of these disabilities necessitates testing, to include X-ray, MRI and EMG studies, to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert, supra. 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of neck and back pain and hand numbness, there is no indication that the Veteran is competent to etiologically to associate these symptoms to a diagnosable disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Conversely, the 2010 and 2015 VA examiners have the requisite medical training, expertise and credentials needed to render a medical opinion in this case.  As noted above, the examiners reviewed the STRs and post-service medical evidence, acknowledged the Veteran's complaints and examined the Veteran.  For these reasons, these medical opinions are the most probative and persuasive medical evidence in this case. 

In sum, service connection for a cervical spine disability, a lumbar spine disability and bilateral carpal tunnel syndrome is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical spine disability is denied.

Service connection for lumbar spine disability is denied.
 
Service connection for bilateral carpal tunnel syndrome is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


